Citation Nr: 0005304	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an original evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision granted the 
veteran service connection for PTSD and assigned the 
condition a 50 percent evaluation.  The veteran submitted a 
notice of disagreement with that rating decision in July 
1995.  Subsequently in July 1995, the RO provided the veteran 
with a statement of the case.  The veteran filed his 
substantive appeal in March 1996.  

This case was previously before the Board and was remanded in 
December 1998 in order that the veteran could be scheduled 
for a hearing before a member of the Board at the RO.  A 
hearing was scheduled in May 1999, but the veteran did not 
report for the hearing.  The case has been returned to the 
Board for appellate review.


REMAND

The veteran has alleged that his service-connected PTSD is 
more severe than contemplated by the 50 percent rating 
assigned.  Thus, the veteran's claim of entitlement to a 
greater original evaluation is well grounded.  Bruce v. West, 
11 Vet. App. 405 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); 38 U.S.C.A. § 5107(a).  VA therefore has a duty 
to assist the veteran in obtaining evidence pertinent to his 
claim.  Id; Peters v. Brown, 6 Vet. App. 540 (1994).

The veteran's claim was filed on April 4, 1994.  The Board 
notes that although the RO has characterized the claim as one 
for an increased rating, it is in fact one for a greater 
original rating.  The veteran is contesting the original 
rating assigned in the May 1995 decision granting service 
connection for his PTSD rather than seeking an increased 
rating for that condition.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is presumed to be seeking the maximum 
benefit allowed by law and regulation for the disability in 
question, and a claim remains in controversy when less than 
the maximum benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  In Fenderson v. West, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) distinguished the procedure to be followed when the 
issue is entitlement to a greater original evaluation of a 
disability from the procedure to be followed when the issue 
is entitlement to an increased evaluation of a disability.  
The Court observed that in the latter instance, the present 
level of the disability is of primary concern.  Fenderson, 12 
Vet. App. at 126, citing Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Court stated that in contrast, an original 
evaluation of a disability must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date)  See Fenderson, 12 Vet. App. at 126-27.  The 
Court observed that, accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id.

It was documented in the claims file that the veteran was 
treated at the VA Medical Center (VAMC) in Bedford, 
Massachusetts.  It was indicated that the veteran was 
admitted on June 14, 1994, as a transfer from the VAMC in 
Newington, Connecticut, and was still an inpatient at Bedford 
as of July 27, 1994.  The documentation in the claims file 
did not establish the date on which the veteran was 
discharged from the Bedford, Massachusetts VAMC.  Nor did the 
claims file contain the records of the veteran's treatment 
there, except for a single page status report.  A summary 
from the Newington VAMC is also not of record.  VA treatment 
records have been held to be in the constructive possession 
of VA and therefore constructively included in the record of 
a claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, such records must be sought, obtained, and 
reviewed by the agency of original jurisdiction before it 
decides a claim to which they relate.

For these reasons, records of the veteran's treatment at the 
Bedford, Massachusetts VAMC must be incorporated into the 
claims file.  For the same reasons, records of treatment 
received by the veteran at any other VA facility that have 
not been associated with the claims also must be obtained.  
These must include, but are not limited to, records of 
treatment rendered after the most recent VA examination of 
the veteran, which took place on June 4, 1997.

In addition, the Board finds that the most recent VA 
examination is now dated.  As such the examination is 
inadequate for evaluation purposes.  See 38 C.F.R. §§ 4.2, 
4.70 (1999).  A current examination is required so that a 
future determination of the veteran's claim may be based on a 
record that contains a contemporaneous examination.  Caffrey 
v. Brown 6 Vet. App. 377 (1994).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all records of 
inpatient and/or outpatient treatment 
received by the veteran at the Bedford, 
Massachusetts VAMC from April 4, 1993, to 
the present, to include records of 
inpatient treatment for which the veteran 
was admitted on June 14, 1994.  Once 
obtained, such records should be 
associated with the claims file.

2.  The RO should obtain all records of 
inpatient and/or outpatient treatment 
received by the veteran at any other VA 
facility beginning April 4, 1993, to 
include the discharge summary from the 
VAMC Newington, Connecticut which 
resulted in a transfer on June 14, 1994, 
to the VAMC Bedford, Massachusetts.  Once 
obtained, such records should be 
associated with the claims file.

3.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  All 
indicated tests and studies should be 
performed.  The diagnoses should include 
all disorders currently present and, on 
Axis V, a score on the Global Assessment 
of Functioning (GAF) Scale, along with an 
explanation of the importance of the 
score as it pertains to social and 
industrial adaptability.  The claims file 
should be made available to the examiner 
for use in the study of the veteran's 
case.  Due written notice of the time and 
place of the examination should be given 
to the veteran, and a copy of the 
notification letter should be placed in 
the claims file.  

4.  Thereafter, the RO should 
readjudicate the claim of the veteran for 
a greater original evaluation of his 
service-connected PTSD.  Consideration 
should be given to the appropriateness of 
"staged ratings" of the veteran's PTSD.  
The veteran should be rated under the 
more favorable of the rating criteria in 
effect prior to November 7, 1996, and the 
criteria in effect on and after that 
date.  Also, the RO should consider the 
possible applicability of 38 C.F.R. 
§ 4.29, concerning ratings for service-
connected disabilities requiring 
treatment or observation at a VA or 
approved other hospital for a period in 
excess of 21 days.  If the determination 
of the claim for a greater original 
evaluation of his service-connected PTSD 
is unfavorable to the veteran, the RO 
should furnish him and his representative 
with a supplemental statement of the 
case, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 19.31.  The 
veteran and his representative should 
then be given an opportunity to respond.  
Regarding the decision on the claim for a 
temporary total disability rating under 
38 C.F.R. § 4.29, the RO should provide 
proper notice thereof to the veteran, 
along with his appellate rights.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


